Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
Hearsay testimony, consisting of allegedly received anonymous letters and phone calls, is the only evidence to support the majority’s position that the petitioner’s arrest was “job-related and touch[ed] upon [her] competency and ability.” Pennsylvania Department of Justice v. Grant, 22 Pa. Commonwealth Ct. 582, 585-86, 350 A.2d 878, 880 (1976). And, of course, an adjudication cannot be founded wholly on hearsay. Bleilevens v. Pennsylvania State Civil Service Commission, 11 Pa. Commonwealth Ct. 1, 312 A.2d 109 (1973).
Furthermore, I believe that the instant case is factually distinguishable from the cases relied on by the majority. Brown v. Department of Transportation, 34 Pa. Commonwealth Ct. 461, 383 A.2d 978 (1978) involved job-related charges bearing directly *257on an employee’s status as a security guard, and Grant involved an employee holding a position as a prison guard in a state correctional institution, a position which we held was “highly sensitive” and which required those who held it to avoid even the appearance of impropriety. In contrast, the record in the instant case is devoid of competent evidence establishing that the petitioner’s arrest had any connection to or bearing on her job, or that her position was at all “sensitive”:
Due to the absence of competent evidence in the record, I do not believe that the Commission’s findings are supported by substantial evidence, and I would therefore reverse the order of the Commission.